DETAILED ACTION
1.	This action is in response to applicant's amendment received on 2/24/2021.  Amended claims 1, 2, 7, and new claims 14-16 are acknowledged and the following notice of allowability is formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 14, but more specifically, a cylinder head housing with at least two cylinders arranged in-line, exhaust channels that extend from outlet receiving openings and are merged into an exhaust gas outlet channel, a roof distribution channel arranged above each of the at least two cylinders and being connected to injector cooling channels, injector cooling channels that are connected to roof network channels that extend in different radial directions with respect to the longitudinal axis of the injector cooling channels, and the roof network channels being connected to the roof collection channels disposed on different sides with respect to a row defined by the injector cooling channels, OR a manifold distribution channel that extends parallel to the row of outlet valve receiving openings and connected to a plurality of manifold network channels running along the exhaust gas channels, the manifold network channels being connected to a manifold collection channel that extends parallel to the row of outlet valve receiving openings. All depending claims are allowable.
The closest piece of prior art found (at least for the second option of claim 1) is Maki (U.S. Publication 2017/0067413), that teach cooling channels for the exhaust channels and a channel that extends parallel, but does not teach a plurality of network channels that runs along the exhaust gas channels from the outlet valve receiving openings to the exhaust gas outlet channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/9/2021